Citation Nr: 1732669	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-27 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits for surviving spouse's aid and attendance allowance benefits.


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 








INTRODUCTION

The Veteran served on active duty from August 1941 to November 1945.

The Veteran died in October 1991.  His surviving spouse filed a claim for aid and attendance allowance in July 2009, which was granted in a February 2010 rating decision, effective July 31, 2009.  She passed away in April 2010.  The appellant is her daughter, who was also appointed as her fiduciary in March 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

In VA Form 9, which was received by VA in September 2013, the appellant indicated that she desired to attend a Travel Board hearing to be conducted by a Veterans Law Judge at her local VA office.  The appellant was scheduled for a Travel Board hearing on November 16, 2016.  On October 17, 2016, VA received notice from the appellant that she would be out of town and unable to attend the hearing.  She requested that the hearing be rescheduled for any time before November 15, 2016 or after November 27, 2016. 

As the appellant has demonstrated good cause for the rescheduling of her hearing, the issue on appeal must be remanded back to the RO to schedule the appellant for the requested Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Travel Board hearing in accordance with the docket number of her appeal.  The notification of the hearing must be sent to the appellant's most recent address of record.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




